Citation Nr: 1221073	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  06-28 238	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to disabilities for which the Veteran is receiving VA compensation.

2.  Entitlement to an increased rating for the lumbar spine, to include a rating in excess of 20 percent for chronic low back pain with disc injury at L4-L5, and a rating in excess of 10 percent for radiculopathy, right lower extremity.  

3.  Entitlement to a rating in excess of 10 percent for status post right ankle sprain with a history of fracture.  

4.  Entitlement to a total disability rating based on individual unemployability prior to May 20, 2010.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to April 1987.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from September 2005 and April 2008 rating decisions of the Regional Office (RO) in Boston, Massachusetts.

In March 2010, the Board remanded the issues on appeal to the RO for additional evidentiary development.  The Board also remanded a claim of entitlement to service connection for left shoulder tendonitis and a claim of entitlement to a totally disability rating based upon individual unemployability (TDIU).  

Upon remand, the RO issued a rating decision in January 2011 granting service connection for status post acromioplasty, left shoulder, and assigning an initial 10 percent schedular disability rating effective from October 31, 2003; the RO also assigned a temporary total (100 percent) rating from November 11, 2009, until December 21, 2010, pursuant to 38 C.F.R. § 4.30 (2011) due to a period of convalescence based on surgical or other treatment.  The Veteran did not subsequently file a second notice of disagreement (NOD) disagreeing with either the schedular disability rating or effective date assigned by the RO.  Although the RO erroneously issued a supplemental statement of the case (SSOC) in January 2012 identifying both issues of entitlement to service connection and entitlement to a higher initial evaluation as being on appeal, neither issue is presently in appellate status before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim of service connection is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

Also following the March 2010 Board remand, the RO issued a rating decision in January 2012 granting a TDIU effective from May 20, 2010.  This issue remains in appellate status before the Board because the Veteran contends that he has been unemployable due to his service-connected disabilities since August 2006.  (The TDIU issue was initially raised as a component of the increased rating claim on appeal).  Thus, the current effective date, in May 2010, does not constitute a complete grant of the maximum benefit sought.  Thus, the issue remains in appellate status.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also, e.g., See AB v. Brown, 6 Vet. App. 35, 39 (1993) (citing Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (a Veteran may expressly "limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law.").


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 1983 to April 1987.  

2.  In April 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met as to the claim of service connection for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal by the Veteran have been met as to the claim for an increased rating for the lumbar spine, to include a rating in excess of 20 percent for chronic low back pain with disc injury at L4-L5, and a rating in excess of 10 percent for radiculopathy, right lower extremity.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of an appeal by the Veteran have been met as to the claim for a rating in excess of 10 percent for status post right ankle sprain with a history of fracture.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to a total disability rating based on individual unemployability prior to May 20, 2010.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a written statement received at the Board in April 2012, the Veteran stated that he had "firmly considered his options and [had] opted to discharge these and all pending appeal issues."

In the present case, the Veteran has withdrawn his appeal as to each issue now before the Board.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues on appeal, and they are dismissed.


ORDER

The appeal is dismissed as to the claim of service connection for hypertension.

The appeal is dismissed as to the claim for an increased rating for the lumbar spine, to include a rating in excess of 20 percent for chronic low back pain with disc injury at L4-L5, and a rating in excess of 10 percent for radiculopathy, right lower extremity.

The appeal is dismissed as to the claim for a rating in excess of 10 percent for status post right ankle sprain with a history of fracture.

The appeal is dismissed as to the issue of entitlement to a total disability rating based on individual unemployability prior to May 20, 2010.  




		
S. C. KREMBS
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


